            Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 1 of 8
                                                                               21st Floor
                                                                               1251 Avenue of the Americas
                                                                               New York, NY 10020-1104

                                                                               Elizabeth A. McNamara
                                                                               212.489.8230 tel
                                                                               212.489.8340 fax

                                                                               lizmcnamara@dwt.com


June 5, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
         We represent Defendants Sacha Baron Cohen (“Cohen”), Showtime Networks Inc.
(“SNI”), and CBS Corporation n/k/a ViacomCBS Inc. (“CBS”) (collectively, “Defendants”) in
the above-referenced case. We write pursuant to the Court’s Order of May 29, 2020 to submit
supplemental letter briefing to address two issues: (1) The status/existence of Yerushalayim TV
at the time Plaintiff Judge Moore signed the Consent Agreement; and (2) The legal relationship
between Yerushalayim TV and the Defendants at the time Plaintiff Judge Moore signed the
Consent Agreement (the “Order”).
        As the Court is aware, Defendants’ Motion to Dismiss rests on two independent grounds.
First, basic First Amendment protections bar claims arising out of political satire of public
figures, like the comedy sketch at issue here depicting famed political satirist Cohen skewering
Judge Moore concerning issues raised in his Alabama Senate campaign. See, e.g., Hustler
Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988); see also ECF No. 51 (“Defs. Mem”) at 18-24.
Second, as an alternative basis for dismissal, Plaintiffs’ claims fail since Judge Moore executed a
Standard Consent Agreement on February 14, 2018 and expressly waived the very claims
asserted in this action. In short, the Court need not even reach the argument regarding the
Consent Agreement. But, should it do so, and if the Court determines that the Consent
Agreement is not enforceable, or otherwise does not act to waive the claims at issue – and we
believe that the law does not support either conclusion – the Court can and should still dismiss
the action as barred by the First Amendment.
         The issues raised in the Order can be simply addressed and only underscore that the
Consent Agreement is fully enforceable and acts to waive Plaintiffs’ claims. As for the Order’s
first issue: Yerushalayim Television, LLC (“YTV”) is a limited liability company organized in
the State of Wyoming, and registered on October 6, 2017 (four months before Judge Moore
signed the Consent Agreement). For the Court’s reference, a copy of the Articles of
Organization for the company is attached as Exhibit A to this letter.1


1
 The Court may take judicial notice of this document, which was filed with the Wyoming Secretary of
State, and remains publicly available on the Wyoming state government’s website. See, e.g., Wells Fargo
Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166 (S.D.N.Y. 2015) (holding that “it is
4841-9105-7855v.1 3940173-000105
            Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 2 of 8
June 5, 2020
Page 2

        Next, the Court seeks to understand the legal relationship between YTV and the
Defendants at the time Plaintiff Moore signed the Consent Agreement. As an initial matter, the
Court need not delve into the corporate structure of YTV in order to find that the Consent
Agreement bars Plaintiffs’ claims. The Consent Agreement – which Plaintiffs acknowledge
Judge Moore signed – waives claims against the Producer YTV and “any of its assignees or
licensees or anyone associated with the Program.” SCA ¶ 4 (emphasis added); see also id. ¶ 1
(defining the “Program” as the “reality-style television series” in which Judge Moore was
participating, and on which he was ultimately featured). Plaintiffs have sensibly never tried to
argue that Cohen (who is the star and credited producer of the Program), SNI (the owner of
SHOWTIME, the television network that exhibited the Program) or CBS (SNI’s parent
company) are somehow not “associated with the Program.” In short, each Defendant specifically
falls within the terms of the Consent Agreement. This should end the inquiry.
        Indeed, New York courts have not hesitated to enforce television appearance releases of
claims against parties that are “closely intertwined in the production” of the show at issue, even
if those parties are not expressly listed by name in the agreement. Klapper v. Graziano, 41 Misc.
3d 401, 408–09 (Sup. Ct. Kings Cty. 2013) (finding the “technical challenge” raised by the
plaintiff to the enforcement as against companies not named in the appearance release he signed
to be “without merit”), aff’d, 129 A.D.3d 674, 676 (2d Dep’t 2015) (“The clear intent of the
Appearance Release was to release from liability Left/Right, Inc., and those acting with it or on
its behalf to produce the reality show”), leave to appeal denied, 30 N.Y.3d 988 (2017); see also
ECF No. ECF No. 51 (“Defs. Mem.”) at 17-18. Here, of course, the Consent Agreement by its
express terms includes each of the Defendants since they were indisputably “associated with the
Program,” or were otherwise “closely intertwined in the production” of the Program.
        But, to address this Court’s specific question, there is no dispute that Cohen is the
ultimate owner of a number of production companies that were used for the production and
ownership of the Program, including YTV, and that one of Cohen’s affiliated companies licensed
the Program to SNI. In support of their motion to transfer the case to this Court, which the
District Court for the District of Columbia granted on April 29, 2019 (see ECF No. 34),
Defendants submitted a declaration from Brendan Countee, Vice President of Original
Programming for SNI, establishing that SNI licensed the Program from two production
companies that jointly owned it, La Quinta Entertainment, LLC (“La Quinta”) and Please You
Can Touch LLC (together, the “Production Companies”). See ECF No. 27-4 ¶ 4. Defendants
also submitted a declaration from Todd Schulman, an Executive Producer of the Program,
establishing that Cohen produced the Program in connection with the two Production
Companies, of which he was the ultimate sole owner. See ECF No. 27-3 (“Schulman Decl.”) ¶
4. The Schulman Declaration established further that Cohen’s Production Companies also
worked with other affiliated production companies, of which Cohen is again the ultimate sole
owner, including YTV. Specifically, YTV is ultimately a wholly owned subsidiary of La Quinta
(which is, in turn, wholly owned by Cohen). Id. ¶ 7.



clearly proper to take judicial notice of …government records,” including documents “retrieved from
official government websites,” including that of a state Secretary of State).
4841-9105-7855v.1 3940173-000105
            Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 3 of 8
June 5, 2020
Page 3

        In sum, filings already in the record in this case and documents of which the Court can
take judicial notice confirm that, at the time Judge Moore signed the Consent Agreement, (1)
YTV was a legally established limited liability company (and had been for several months), and
(2) YTV is wholly owned by one of the Production Companies that is, in turn, wholly owned by
Defendant Cohen, as are the entities that owned and licensed the Program to Defendant SNI (a
wholly owned subsidiary of Defendant CBS).
         Importantly, in the Consent Agreement, the counterparty “Producer” is defined to include
YTV and “its assigns, licensees, parents, subsidiaries, and affiliates.” SCA at 1. The waiver of
claims protects “the Producer,” as well as its “assignees or licensees or anyone associated with
the Program.” Id. ¶ 4. By any possible measure, the Consent Agreement (and, in particular, the
waiver of claims) fully applies to Defendants Cohen, SNI and CBS. They are each, respectively,
a “parent,” an “affiliate” or a “licensee,” and all three are indisputably “associated with the
Program.” Indeed, to find that a waiver of claims in this type of appearance release applies only
to the particular named production company, and not any other producers of the program or the
entities that actually aired the program would defeat the entire purpose of these agreements,
which “are commonly used in the entertainment industry.” Klapper, 129 A.D.3d at 675. For
each of these independent reasons, there can be no dispute that YTV was an incorporated entity
at the time the Consent Agreement was signed and that all of the Defendants were released by
the express terms of the Consent Agreement.
        We appreciate the Court’s careful consideration of these important issues. Please do not
hesitate to let us know if the Court would like any further information in order to resolve the
case.

Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4841-9105-7855v.1 3940173-000105
Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 4 of 8




               Exhibit A
Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 5 of 8
Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 6 of 8
Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 7 of 8
Case 1:19-cv-04977-ALC Document 67 Filed 06/05/20 Page 8 of 8
